UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4112


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STACY ERWIN JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:14-cr-00080-1)


Submitted:   September 18, 2015          Decided:   September 29, 2015


Before WILKINSON and    KEENAN,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory J. Campbell, CAMPBELL LAW OFFICE, Charleston, West
Virginia, for Appellant.    R. Booth Goodwin II, United States
Attorney, Joshua C. Hanks, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Stacy     Erwin    Jones    appeals       the    district    court’s      judgment

sentencing him to 30 months in prison and 3 years of supervised

release after the jury convicted him of aiding and abetting the

distribution of heroin.            In the district court, Jones objected

to the probation officer’s calculation of his relevant conduct,

but his attorney withdrew the objection in an agreement with the

Government resulting in a lower Guidelines range.                        On appeal, he

raises   the    issue     of     whether       the    district        court   erred    in

accepting    defense     counsel’s    withdrawal         of     his    objections      and

determining     his     relevant    conduct          pursuant    to     the   agreement

between defense counsel and the Government.                   We affirm.

     Jones did not challenge the district court’s acceptance of

counsel’s withdrawal in the district court.                     We thus review this

issue for plain error.           See United States v. Obey, 790 F.3d 545,

547 (4th Cir. 2015).           Jones “must show that an error occurred,

that it was plain, and that it affected his substantial rights.”

Id. (citation omitted).          Even if he makes this showing, “we will

correct the error only if it seriously affect[s] the fairness,

integrity or public reputation of judicial proceedings.”                               Id.

(citation     and     internal    quotation          marks    omitted).        We     have

reviewed the record and Jones’ brief, and we conclude that he

fails to show plain error affecting his substantial rights.



                                           2
     Accordingly, we affirm the district court’s judgment.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.

                                                                   AFFIRMED




                                      3